Case 2:18-cv-01122-JDT-cgc Document 22 Filed 10/26/20 Page 1 of 6               PageID 86




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


LADERIUS STEVENS,                            )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 18-1122-JDT-cgc
                                             )
LIEUTENANT CHUMLEY, ET AL.,                  )
                                             )
       Defendants.                           )


          ORDER GRANTING DEFENDANT’S MOTION TO DISMISS,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Laderius Stevens, a prisoner acting pro se who is incarcerated at the West Tennessee

State Penitentiary (WTSP) in Henning, Tennessee, filed a complaint pursuant to 42 U.S.C.

§ 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court granted

pauper status and assessed the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 7.) On October 10, 2019, the Court screened

the complaint, partially dismissing Stevens’s claims and directing that process be served

on the First Amendment retaliation claim against Defendant Jonathan Lebo. (ECF No. 12.)

Lebo was the Warden of the WTSP when the events at issue in this case occurred.

       Defendant Lebo filed a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) on March 9, 2020. (ECF No. 19.) Due to a change of address received

from Stevens only one week later, (ECF No. 20), the Court issued an order on March 26,
Case 2:18-cv-01122-JDT-cgc Document 22 Filed 10/26/20 Page 2 of 6               PageID 87




2020, directing the Defendant to serve Stevens with another copy of the motion to dismiss

and allowing Stevens through June 20, 2020, to respond. (ECF No. 21.) Stevens has not,

however, filed any response to the motion to dismiss.

       In considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

complaint’s well-pleaded factual allegations as true and then determines whether the

allegations “plausibly suggest an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662,

681 (2009), quoted in Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011). Conclusory

allegations “are not entitled to the assumption of truth,” and legal conclusions “must be

supported by factual allegations.” Iqbal, 556 U.S. at 679. “Th[is] pleading standard . . .

does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. at 678 (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

       The factual allegations in the complaint were set out in the Court’s order of partial

dismissal:

               Stevens alleges that in May 2017, he was called to the property room
       to retrieve shoes he had specially ordered. (ECF No. 1 at PageID 6.) The
       property room officer would not allow Stevens to have the shoes because
       they were not from the approved vendor, but Stevens countered that he had
       Warden Lebo’s permission to order the shoes. (Id.) The officer did not
       believe Stevens, so Stevens proposed they ask Warden Lebo, who was
       walking nearby. (Id. at 6-7.) Stevens and the officer found Warden Lebo,
       who confirmed he had given Stevens permission to order the shoes. (Id. at
       7.) The officer refused to give Stevens the shoes, allegedly telling Warden
       Lebo that he could not permit only Stevens to order shoes from other vendors.
       (Id.) Warden Lebo did not reprimand the officer and allegedly walked away.
       (Id.) The next day, Stevens called Debra Johnson, Supervisor of Wardens
       for the Western District of Tennessee, about the incident. (Id.) Johnson told
       Stevens “she would investigate the matter.” (Id.)


                                             2
Case 2:18-cv-01122-JDT-cgc Document 22 Filed 10/26/20 Page 3 of 6                   PageID 88




               A few days later, on May 11, 2017, Cert Team Officers Dorsey and
       Eastep, along with STG Coordinator Boucom, approached Stevens and his
       cellmate for an impromptu cell search. (Id. at PageID 7-8.) The officers
       allegedly found nothing and left. (Id. at PageID 8.) That evening, however,
       Stevens alleges that he and his cellmate received disciplinary writeups for
       possessing two cell phones and two knives. (Id.) Sergeant Fine wrote that
       he found the items in an air duct during the search, even though Stevens
       contends Fine was not one of the officers who conducted the search that day.
       (Id.)
               A hearing on the disciplinary report for possession of the knives, but
       not the cell phones, allegedly took place four days later. (Id.) Sergeant Fine
       allegedly testified that, contrary to the report, he was on the roof of the prison
       above Stevens’s cell when he found the knives, which he passed to Officer
       Dorsey from the roof through a hole in the vent. (Id. at PageID 8-9.) Stevens
       insists Officer Dorsey did not tell Stevens he found contraband during the
       cell search, but Dorsey testified and corroborated Sergeant Fine’s testimony
       that he had handed the knives to Dorsey through a hole in the roof. (Id. at
       PageID 9.) . . . Lieutenant Chumley found Stevens and his cellmate guilty
       based on Fine and Dorsey’s testimony. (Id.) They were stripped of 12
       months of good time credits and received 30 days of “punitive time” plus a
       $5 fine. (Id. at PageID 9-10.)

(ECF No. 12 at PageID 47-48.)

       Defendant Lebo contends the retaliation claim against him should be dismissed

because it is untimely. The statute of limitations for a § 1983 action is the “state statute of

limitations applicable to personal injury actions under the law of the state in which the

§ 1983 claim arises.” Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th

Cir. 2007); see also Owens v. Okure, 488 U.S. 235, 249-50 (1989); Wilson v. Garcia, 471

U.S. 261, 275-76 (1985); Howell v. Farris, 655 F. App’x 349, 351 (6th Cir. 2016); Johnson

v. Memphis Light, Gas & Water Div., 777 F.3d 838, 843 (6th Cir. 2015). The limitations

period for § 1983 actions arising in Tennessee is the one-year limitations provision found

in Tenn. Code Ann. § 28-3-104(a)(1)(B). Roberson v. Tennessee, 399 F.3d 792, 794 (6th



                                               3
Case 2:18-cv-01122-JDT-cgc Document 22 Filed 10/26/20 Page 4 of 6                PageID 89




Cir. 2005); see also Eidson, 510 F.3d at 634; Kuhnle Bros., Inc. v. Cnty. of Geauga, 103

F.3d 516, 519 (6th Cir. 1997).

       Though state law supplies the length of the applicable statute of limitations for

§ 1983 actions, federal law governs when the statute begins to run:

              The date on which the statute of limitations begins to run in a § 1983
       action is a question of federal law. Kuhnle Bros., 103 F.3d at 520. Ordinarily,
       the limitation period starts to run when the plaintiff knows or has reason to
       know of the injury which is the basis of his action. Id. at 520. “[I]n
       determining when the cause of action accrues in section 1983 actions, we
       have looked to what event should have alerted the typical lay person to
       protect his or her rights.” Id. (quoting Dixon v. Anderson, 928 F.2d 212, 215
       (6th Cir. 1991)); See also Bell v. Ohio State University, 351 F.3d 240, 247
       (6th Cir. 2003); Hughes v. Vanderbilt University, 215 F.3d 543, 548 (6th Cir.
       2000).

Eidson, 510 F.3d at 635. See also Wallace v. Kato, 549 U.S. 384, 388 (2007) (“[T]he

accrual date of a § 1983 cause of action is a question of federal law that is not resolved by

reference to state law.”). “A plaintiff has reason to know of his injury when he should have

discovered it through the exercise of reasonable diligence.” Sevier v. Turner, 742 F.2d

262, 273 (6th Cir. 1984), quoted in Robertson, 399 F.3d at 794.

       Stevens has alleged that Defendant Lebo retaliated against him by having his cell

searched on May 11, 2017, which led to an allegedly false disciplinary charge for

possession of knives. A hearing on that charge was held on May 15, 2017, at which Stevens

was found guilty. The punishment imposed included thirty days of punitive time, the loss

of twelve months good time credits, and a $5.00 fine. On May 19, 2017, Stevens was

escorted to segregation to begin serving the thirty-day disciplinary sentence, but also for

suspected gang activity. When he proclaimed his innocence concerning any gang activity


                                             4
Case 2:18-cv-01122-JDT-cgc Document 22 Filed 10/26/20 Page 5 of 6                       PageID 90




and asked for details, he was told by Sergeant Brian Galloway, the Gang Coordinator, that

Defendant Lebo wanted Stevens locked up. (ECF No. 1 at PageID 7-11.)

       Given these alleged facts, Stevens knew at least by May 19, 2017, that he had been

injured by the allegedly retaliatory cell search and false disciplinary charge, and he also

was aware of Defendant Lebo’s alleged animosity toward him. The retaliation claim thus

accrued no later than May 19, 2017. Stevens signed his complaint on June 6, 2018. Even

if it was mailed and so deemed filed that same day, see Houston v. Lack, 487 U.S. 266

(1988), it was filed outside the one-year limitations period. The claim therefore is time

barred.

       Defendant Lebo also contends that, to the extent Stevens may be seeking damages

against him for being stripped of good time credits due to a constitutionally deficient

disciplinary proceeding, that claim is barred by Edwards v. Balisok, 520 U.S. 641 (1997).

Edwards extended the principles of Heck v. Humphrey, 512 U.S. 77 (1994), to prison

disciplinary convictions, but only when such a conviction affects the duration of the

underlying sentence through a loss of good time credits. Muhammad v. Close, 540 U.S.

749 (2004) (per curiam). This Court previously construed the claims connected to the

allegedly false charge and deficient disciplinary proceeding as brought only against

Defendant Chumley, but if Stevens intends to assert such a claim against Lebo, it would be

foreclosed by the decision in Edwards.1



       1
         In his prayer for relief, Stevens does not specifically request restoration of his good time
credits. Nevertheless, he does seek “such other relief as it may appear that plaintiff is entitled.”
(ECF No. 1 at PageID 16.) If a judgment were rendered in his favor finding the loss of the
                                                 5
Case 2:18-cv-01122-JDT-cgc Document 22 Filed 10/26/20 Page 6 of 6                        PageID 91




       For the foregoing reasons, the Court finds that Stevens’s claims against Defendant

Lebo fail to state a claim on which relief may be granted. The motion to dismiss is therefore

GRANTED.

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Stevens would not be taken in good faith.

If Stevens nevertheless files a notice of appeal and wishes to pay the $505 appellate filing

fee using the installment procedures of the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(a)-(b), he also must submit a new in forma pauperis affidavit and a current copy

of his inmate trust account statement for the last six months.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Stevens, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




credits was wrongful, it is possible he could be entitled to restoration of the credits and thus less
time in prison.

                                                  6
